             Case 1:20-cv-04354-RA Document 10 Filed 08/03/20 Page 1 of 1



                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 PAMELA WILLIAMS on behalf of herself                                DATE FILED: 8-3-20
 and all others similarly situated,

                              Plaintiff,
                                                                       20-CV-4354 (RA)
                         v.
                                                                             ORDER
 BIBLIO, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within sixty (60) days. Any application to reopen this action must be filed within sixty (60)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same sixty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
